DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claims 1, 10 are amended.
Claims 2, 11 are cancelled.
Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to clam 1, Kim (US Pub 2007/0103406) discloses a pixel circuit (see fig. 6), comprising: an initialization sub-circuit (see fig. 6; transistor M25), a data write and compensation sub-circuit (see fig. 6; transistor M22, M23), a drive sub-circuit (see fig. 6; transistor M21), a light-emitting sub-circuit (see fig. 6; transistor M26, OLED), and a leakage-current eliminating sub- circuit (see fig. 6; transistor M24);
However Kim alone or in combination with other prior art of record fails to disclose wherein the initialization sub-circuit is configured to be respectively connected to the drive sub-circuit, a first signal terminal, a first voltage terminal and an initial voltage terminal, and is configured to, under control of the first signal terminal, input a 
Claims 3-9 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 10, Kim (US Pub 2007/0103406) discloses a driving method of a pixel circuit, comprising: in an initialization phase of a frame, under control of a first signal terminal, inputting, by an initialization sub-circuit, a signal of an initial voltage terminal and a signal of a first voltage terminal to a drive sub-circuit to initialize the drive sub-circuit ( par 0067; discloses During a fifth period T5, supply of the emission control signal is stopped. Then, the fifth transistor M25 and the sixth transistor M26 are turned on. When the fifth transistor M25 is turned on, the voltage value of the first node N21 is reduced to the voltage value of the initialization power source Vint. That is, the voltage value of the first node N21 is reduced from the voltage value of the data signal to the voltage value of the initialization power source Vint); in a data writing phase of the frame, under control of a scan signal terminal, writing a signal of a data voltage terminal to the drive sub-circuit to perform threshold voltage compensation on the drive sub-circuit (see par 0064; discloses After the fifth and sixth transistors M25, M26 are turned off, the first scan signal is supplied to the first scan line S1n and, at the same time, the second scan signal is supplied to the second scan line S2n. When the first scan signal is being supplied, the second and third transistors M22, M23 are turned on; par 0065 as well); under control of an enable signal terminal, causing, by a leakage-see par 0064; discloses When the second scan signal is being supplied, the fourth transistor M24 is turned on; par 0070; discloses the fourth transistor M24 that supplies the initialization power source Vint is coupled to the second electrode of the first transistor M21. Therefore, the leakage current through the fourth transistor M24 is from the second electrode of the first transistor M21. As a result, leakage current does not flow from the second node N22 that is the gate electrode of the first transistor M21 to the initialization power source Vint); in a light-emitting phase of the frame, under the control of the enable signal terminal, inputting a signal of the first voltage terminal to the drive sub-circuit to control the drive sub-circuit to be turned on, and controlling a light-emitting sub-circuit to emit light under control of the enable signal terminal and a third voltage terminal (see par 0067; discloses During a fifth period T5, supply of the emission control signal is stopped. Then, the fifth transistor M25 and the sixth transistor M26 are turned on. When the fifth transistor M25 is turned on, the voltage value of the first node N21 is reduced to the voltage value of the initialization power source Vint. That is, the voltage value of the first node N21 is reduced from the voltage value of the data signal to the voltage value of the initialization power source Vint. Par 0068; discloses Then, the first transistor M21 supplies current corresponding to the value of the voltage applied to the second node N22 to the OLED through the sixth transistor M26 during the fifth period T5 so that light of controlled brightness is generated by the OLED );
Kim alone or in combination with other prior art of record fails to disclose an initialization sub-circuit is configured to a signal of the first voltage terminal to the drive sub-circuit to initialize the drive sub-circuit; wherein the leakage-current eliminating sub-circuit comprises a first transistor, the initialization sub-circuit comprises a fourth transistor, and the drive sub-circuit comprises a storage capacitor, under the control of the enable signal terminal, causing, by the leakage-current eliminating sub-circuit, the initialization sub-circuit to output no signal to the initial voltage terminal when the initialization sub-circuit is in a turn-off state, comprises: in the data writing phase, controlling the first transistor to be turned on by the enable signal terminal, inputting a voltage of a second end of the storage capacitor to a cate electrode of the fourth transistor via the first transistor, making a voltage of the gate electrode of the fourth transistor and a voltage of a second electrode of the fourth transistor both equal to the voltage of the second end of the storage capacitor, a gate-source voltage of the fourth transistor being zero voltage; wherein in the light-emitting phase, the enable signal terminal controls the first transistor to be turned off and the fourth transistor to be turned off, a current of the fourth transistor is zero, so that no signal is output to the initial voltage terminal and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 10 is allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624